Citation Nr: 0523542	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disability, 
to include degenerative joint disease of the lumbar and 
thoracic spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1971.
 
This matter is before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California. 

Pursuant to the veteran's request, a personal hearing was 
held before the undersigned Veterans Law Judge in June 
2005.  The transcript of the Board hearing is of record.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.


REMAND

The veteran contends, in essence, that his back disability 
was incurred in or aggravated by service.  The relevant 
evidence is summarized below.

A private medical report dated in July 1968 (prior to 
service) shows that the veteran injured his back when he 
was involved in a motorcycle accident in July 1967, almost 
2 years before going on active duty.  X-rays taken at that 
time revealed multiple compression fractures of the dorsal 
spine, to include at T4, T6 and T7, which were interpreted 
as possibly resulting from pre-existing osteochondritic 
defects.  He was hospitalized and thereafter, he was 
fitted with a back brace.  The veteran was seen for 
follow-up for his residuals of this injury in November 
1967.  At that time he was completely free of his back 
brace and was released to resume full activities without 
concern.  The physician who prepared the July 1968 report 
confirmed that the veteran's prognosis was good because of 
his youth and "minimal deformity of the injuries".  He 
further opined, however, that there was a possibility that 
the veteran could develop early degenerative spondylosis 
as the result of cartilage atrophy between the vertebral 
bodies as a result of the injury.

Upon induction into service, the veteran's history of a 
pre-existing back injury was noted.  The service medical 
records show that he was seen on numerous occasions for 
complaints of mid and low back pain, which he reported was 
aggravated by heavy lifting.  In April 1969 he was placed 
on light duty for three days.  A May 1969 service x-ray 
report includes the notation of an old compression 
fracture at T4.  It was noted that although the fracture 
line was not evident at that time, there was some wedging 
of the vertebral body.  The report was negative for 
evidence of degenerative changes or re-injury.  A March 
1970 service medical record indicates that the veteran 
suffered from chronic back pain following an accident.  
The clinician provided an impression of chronic low back 
strain.  

An x-ray examination of the veteran's thoracic spine in 
April 1970, revealed degenerative changes involving 
primarily the upper thoracic vertebrae.  It was noted that 
the disease may have been secondary to previous trauma.  

The veteran underwent a VA examination in February 2003.  
X-rays of the thoracic and lumbar spine revealed that 
generalized mild osteoporosis was present.  The examiner 
diagnosed lumbar and thoracic strain with degenerative 
joint disease.  An opinion regarding the etiology of the 
veteran's condition was not provided.

In this case, despite the fact that the veteran reported a 
history of a back injury in the pre-induction exam, there 
is no evidence that that the clinician found any 
abnormalities related to the veteran's back upon entrance 
to service.  Furthermore, X-rays taken at the time of the 
July 1968 injury revealed multiple compression fractures, 
but there was no evidence of degenerative changes in the 
joints.  A May 1969 service x-ray report was negative for 
evidence of degenerative changes.  However, an x-ray 
examination of the thoracic spine in April 1970, revealed 
degenerative changes involving primarily the upper 
thoracic vertebrae.  

A veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).

In Cotant v. Principi, 17 Vet. App.  116 (2003), the Court 
of Appeals for Veterans' Claims reversed the Board's 
determination that the presumption of aggravation had been 
rebutted.  On de novo review, the Court found the evidence 
as to the natural progress of appellant's preexisting hip 
condition did not show "clearly and unmistakably" that the 
increase found by the Board was due to the natural 
progress of the disease.  

In this context, the RO is advised that the VA General 
Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changing the manner in which VA 
applies the presumptions of soundness and aggravation, in 
which it held as follows:

A.  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans Affairs 
(VA) must show by clear and unmistakable evidence 
both that the disease or injury existed prior to 
service and that the disease or injury was not 
aggravated by service.  The claimant is not required 
to show that the disease or injury increased in 
severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  The 
provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as section 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not 
be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in 
service in cases where there was an increase in 
disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) 
applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and 
does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 
1111. 

In view of the foregoing medical evidence and cited legal 
authority, it is the Board's judgment that an orthopedic 
evaluation that includes an opinion based upon a review of 
all of the relevant evidence of record, to include all 
pre-service, in-service and post-service medical records, 
is warranted to address the question of whether the 
veteran's current back disability was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 5103(A)(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  It is pertinent to 
note that, if the medical evidence of record is 
insufficient, VA is always free to supplement the record 
by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose 
of determining the nature, etiology and 
approximate onset date of any back 
condition that may currently be present, 
and if it is determined that it 
preexisted service whether it aggravated 
therein.
 
The RO should send the claims file to 
the examiner for review, and the 
clinician should indicate that the 
claims file was reviewed, to include 
the pre-induction private medical 
report, along with the service medical 
and post-service medical records.  

Following a review of all of the 
relevant medical records in the claims 
file, to include the pre-induction 
private medical report showing 
compression fractures of the thoracic 
vertebra in July 1968, service medical 
records and post-service medical 
records; obtaining a history from the 
veteran, the orthopedic examination, 
and any tests that are deemed 
necessary, the examiner is requested 
to opine whether the veteran had a 
disability of the back prior to 
service and, if so, whether the 
veteran's degenerative joint disease 
of the lumbar and thoracic spine, 
which first appeared during service, 
is the natural progression of the pre-
existing disability, or whether it is 
an aggravation of the pre-existing 
condition.  The clinician should note 
that aggravation is defined for legal 
purposes as a worsening of the 
underlying condition, beyond its 
natural progression, versus a 
temporary flare-up of symptoms.  

If it is determined that the veteran has 
a current back disability that was not 
present before service, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that it began during service 
or is causally linked to any incident of 
active duty, to include trauma.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

2.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

3.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a back disability, to 
include degenerative joint disease of 
the lumbar and thoracic spine, with 
consideration of the law relating to 
the presumptions of soundness and 
aggravation.  See VAOPGCPREC 3-2003.  

4.  If the benefit requested on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
March 2004 SSOC.  A reasonable period 
of time for a response should be 
afforded.

Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order.  No action is required 
of the veteran, until he is otherwise 
notified by the RO.  By this action, the 
Board intimates no opinion, legal or 
factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


